25.) Judgment unanimously affirmed, without costs. Memorandum: Although there is no range of testimony to support the court’s determination as to the value of the building, the court fully set forth its reasoning in arriving at its value and the determination is supported by other evidence in the record (see, Zittel v State of New York, 65 AD2d 926; Novack v State of New York, 61 AD2d 288, 289).
We reject claimant’s argument that the award should be vacated because the court stated that the highest and best use was a "sale to Corning [Glass].” In making this statement, the court impliedly considered that the highest and best use was an industrial use such as Corning might make.
We find no merit to claimant’s argument that the State is not entitled to recover judgment against the claimant for the difference between the advance payment and the court’s award. (Appeal from judgment of Court of Claims, Hanifin, J. —appropriation.) Present—Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.